Citation Nr: 9935425	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-03 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and JM


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1965.  She subsequently served with the Reserves, 
possibly from 1980 to 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim as not well 
grounded.

The veteran provided testimony at a personal hearing held 
before the RO in April 1998, a transcript of which is of 
record.

The Board notes that the veteran had also perfected an appeal 
on the issue of entitlement to a disability rating in excess 
of 10 percent for post-traumatic stress disorder (PTSD).  
However, the veteran was granted a 100 percent rating for her 
PTSD by a May 1998 Hearing Officer's Decision, effective 
March 21, 1996.  This is the maximum rating available for the 
veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  Accordingly, this issue is no longer before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board further notes that the RO also denied service 
connection for hearing loss in the October 1996 rating 
decision.  However, the veteran did not mention her hearing 
loss claim in either her Notice of Disagreement or 
Substantive Appeal.  Therefore, this issue is not before the 
Board.  See 38 C.F.R. §§ 20.200-20.202.


FINDING OF FACT

No competent evidence is on file which tends to link any back 
disability to the veteran's military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. §§ 101(24),1110, 
1131, 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's spine was clinically evaluated as 
normal on her November 1961 enlistment examination, and on 
subsequent examinations conducted in November 1964 and her 
November 1965 discharge examination.  The service medical 
records show no treatment for or diagnosis of back problems 
during the veteran's period of active duty.

The veteran's spine was again clinically evaluated as normal 
on her December 1980 enlistment examination for the Reserves.  
At the time of this examination, the veteran reported that 
she had never experienced recurrent back pain.  On a June 
1984 examination, her spine was clinically evaluated as 
normal, and the veteran continued to report that she had 
never experienced recurrent back pain.  However, on a 
February 1992 periodic Reserve examination, the veteran's 
spine was clinically evaluated as abnormal because of slight 
scoliosis noted at the mid T-L area.  Nevertheless, the 
veteran continued to report that she had never experienced 
recurrent back pain.  Moreover, the medical records from the 
veteran's Reserve period show no treatment for or diagnosis 
of back problems.  

The veteran's original claim of entitlement to service 
connection for a back disorder, among other things, was 
received by the RO in March 1996.  At that time, she reported 
that she had arthritis, which originated in 1962, and a 
collapsed disc which originated in 1990.

Various VA medical records were subsequently obtained that 
covered the period from May 1994 to April 1996.  These 
records primarily concern psychiatric treatment, including 
the veteran's PTSD.  Nevertheless, these records also show 
treatment for neck and back problems on several occasions, 
particularly in 1995.  For example, she was noted to have 
degenerative cervical and lumbar disc disease in January 
1995, as well as PTSD and osteoarthritis.  In October 1995, 
the veteran sought treatment for low back pain of 2 and 1/2 
years duration, with history of lifting.  Records from 
October to November 1995 show that she underwent physical 
therapy for cervical spine pain/dysfunction, as well as low 
back pain/spasms and bilateral hip pain.  The discharge 
summary report from this physical therapy noted that the 
veteran had partially met her goal of decreasing her back 
pain.  However, these records contain no competent medical 
opinion which related the veteran's back problems to her 
military service.

The veteran underwent a VA examination of the spine in May 
1996.  At this examination, the veteran reported that she had 
been on active duty from 1962 to 1965, and had been in the 
Reserves since that time.  With respect to her lumbar spine, 
she reported that she was going to tech school when she first 
joined the military service.  She reported that if they would 
fail a block they would have to stand out in the cold at 
parade rest for an hour and then at attention for an hour.  
After one of these episodes, she reportedly experienced 
excruciating low back pain, and was unable to perform her 
normal duties.  She reported that she had some type of 
manipulation by an instructor which made her back feel better 
for a short period of time.  However, she reported that any 
time she did more lifting than normal, she would get these 
episodes of low back pain which would be severe and quite 
limiting for several days.  Additionally, she reported that 
recently in the Reserves she had pushed a load of pallets and 
had another acute episode of low back pain.  On examination 
of the veteran, the examiner commented, in part, that 
radiographs demonstrated narrowing of the L5-S1 disc space, 
as well as degenerative changes of the C4-5 level.  Following 
examination of the veteran, the examiner diagnosed mechanical 
low back pain with L5-S1 degenerative changes of the disc; 
and degenerative disc disease of the C4-5 disc.  The examiner 
offered no opinion as to a link between the veteran's back 
disorders and her military service.

In an October 1996 rating decision, the RO, among other 
things, denied the veteran's claim of entitlement to service 
connection for a back disorder (claimed as arthritis) as not 
well grounded.  The RO noted that the veteran's service 
medical records did not show treatment for or a diagnosis of 
arthritis or a back condition.  Additionally, the RO noted 
the findings of the May 1996 VA examiner, and that the 
veteran had not responded to the development letter which 
requested additional information concerning her service with 
the National Guard or Reserves.  The RO concluded that in the 
absence of evidence showing that the veteran's back problems 
occurred during service, or as the result of a traumatic 
injury in service, there was no basis to indicate that this 
claim was well grounded.

The veteran appealed the RO's denial of service connection 
for a back disorder to the Board.  In a March 1998 statement 
she contended, in part, that she had arthritis of the back, 
which was not consistent with her age.  She believed that 
this disorder was caused and aggravated by having to do 
physical training outside without proper clothing.  
Additionally, she stated that while on active duty she was an 
electronics technician, and these duties required her to 
perform daily lifting of electronics equipment weighing 60-70 
pounds from the floor to over her head.  She stated that her 
weight at the time was 110 pounds.  Also, she stated that 
while on Reserve duty she had to load and unload aircraft.  
These duties required repetitive lifting, pushing, etc., 
which she contended cause her arthritis to develop much 
faster than normal.  She further stated that her back 
abnormalities were first noted on a regular physical by the 
medical officer in 1992.  

Additional VA medical records were also added to the file 
that covered the period from November 1995 to April 1998, 
some of which were already of record.  Among other things, 
these records show treatment for psychiatric problems, a 
right bunionectomy, neck pain/cervical spine problems, as 
well as treatment for back pain.  X-rays taken of the middle 
back in October 1997 revealed a trace scoliotic deformity 
with convexity of the thoracic spine toward the right.  
Demineralization and minor hypertrophic degenerative changes 
were noted throughout.  However, there was no evidence of 
recent fracture, subluxation or major interval change since 
examination of June 1994.  Further, evidence of surgery was 
identified in the form of metallic clips overlying the right 
upper quadrant most consistent with previous cholecystectomy.  
Overall impression was minor abnormality.  These records 
contain no competent medical opinion which relates the 
veteran's back problems to her military service.

At her April 1998 personal hearing, the veteran testified 
that no one ever determined she had a back problem during her 
period of active duty from January 1962 to December 1965.  
She also testified that she did not inform anyone that she 
had a back problem.  Further, she testified that she did not 
hurt her back prior to enlistment.  The veteran stated that 
she was first diagnosed with a back disorder on a routine 
Reserve examination in 1992.  However, she testified that she 
did experience occasional back pain prior to this 
examination, but never saw a doctor about it.  She testified 
that her back would hurt when she was performing her military 
duties such as loading and unloading aircraft.  Moreover, she 
recounted an incident where she fell and hit her knees that 
was confirmed by her roommate, JM.  The veteran testified 
that she never sought medical treatment because she was 
afraid of the repercussions, and that she would just take 
Tylenol for her back pain.  She stated that she now had 
severe osteoporosis, and arthritic spurs in her neck.  Also, 
she testified that she was going to have surgery performed on 
her neck.  

In a May 1998 Hearing Officer's Decision, the denial of the 
veteran's claim of service connection for a back disorder was 
confirmed and continued.  After summarizing the veteran's 
testimony, the Hearing Officer found that no evidence had 
been provided to warrant reconsideration of the veteran's 
claim.  It was stated that the service medical records were 
silent as to any back injury, complaint, symptom, treatment 
or diagnosis.  Furthermore, the hearing Officer stated that 
simply noting scoliosis while a Reservist did not constitute 
evidence of a back disability during active duty.  Therefore, 
the Hearing Officer concluded that the claim was not 
plausible and, thus, not well grounded.

In a March 1999 statement, the veteran's representative 
contended that M21-1 provisions required a full development 
by the RO prior to making a well-grounded determination.  
Therefore, the representative asserted that if the Board 
determined the claim was not well-grounded, then it should 
remand the case for compliance with those M21-1 provisions.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Active military, 
naval, or air service includes any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(24). 

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
back disorder is not well grounded.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The Board acknowledges that the veteran 
has alleged continuity of symptomatology of back pain both 
during and after her period of active duty.  However, in 
Voerth v. West, No. 95-904 (U.S. Vet. App. October 15, 1999) 
the United States Court of Appeals for Veterans Claims 
(Court) stated that the holding in Savage does not eliminate 
the requirement of medical nexus evidence when a claimant 
alleges continuity of symptomatology.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Moreover, in Clyburn v. West, 12 
Vet. App. 296, 301 (1999), the Court specifically held that 
while a lay person is competent to testify to the pain he or 
she has experienced since military service, a lay person is 
not competent to testify to the fact that what he or she 
experienced in service and since service is the same 
condition.

With respect to the Caluza test, the Board notes that the 
veteran's account of back problems during her period of 
active duty, as well as her period of Reserve duty, is 
presumed credible for the purpose of determining whether his 
claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Moreover, 
the Board notes that the medical evidence on file, including 
the May 1996 VA spine examination, shows that the veteran has 
a current back disability.  However, no competent medical 
opinion is on file to the effect that the veteran has any 
back disability due to a disease or injury that occurred 
during her military service.  

As noted above, the laws and regulations state that service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  Therefore, without a competent 
medical opinion that the veteran has a current back disorder 
because of a disease or injury that occurred during military 
service, the Board finds that the claim is not well grounded.  
See Caluza at 506.

The only evidence to support the veteran's claim are the 
veteran's own contentions.  Issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim of service connection is not well grounded, 
and must be denied.  As the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the contention that certain M21-1 provisions 
require a full development by the RO prior to making a well-
grounded determination, the Board notes that it is required 
to follow the precedent opinions of the Court.  38 U.S.C.A. § 
7269; see also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998), the Federal Circuit upheld the 
Court's interpretation of 38 U.S.C.A. § 5107(a) and held that 
VA has no duty to assist the claimant in the absence of a 
well-grounded claim.  Moreover, in the recent case of Morton 
v. West, 12 Vet. App. 477 (1999), the Court expressly 
rejected the argument that the provisions of the M21-1 manual 
require a duty to assist prior to the submission of a well-
grounded claim.  In fact, the Court's decision in Morton held 
that VA has neither the duty nor the authority to assist a 
veteran in the absence of a well-grounded claim.  Finally, 
the Board notes that the M21-1 provisions referred to by the 
veteran's representative have been rescinded by the VA Under 
Secretary for Benefits by VBA Letter 20-99-60 (Aug. 30, 
1999).

However, VA may, dependent on the facts of the case, have a 
duty to notify the veteran of the evidence needed to support 
his claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  In the instant case, the Board 
finds that the RO has advised the veteran of the evidence 
necessary to well ground his claim, and the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested that would well-ground 
her claim.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps, supra.


ORDER

Entitlement to service connection for a back disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

